Case 1:15-cv-05235-ARR-PK Document 277-1 Filed 06/20/19 Page 1 of 2 PageID #: 6111




                  ([KLELW$
Case 1:15-cv-05235-ARR-PK Document 277-1 Filed 06/20/19 Page 2 of 2 PageID #: 6112


   From:            Joshua Wurtzel
   To:              Richard Hamburger
   Cc:              Jeffrey M. Eilender
   Subject:         Schlam Stone & Dolan, LLP v. Toussie, et al.
   Date:            Friday, March 29, 2019 6:39:15 PM
   Attachments:     2019.03.29_[002-35]_Complaint with Exs.pdf
                    image001.png
                    2019.03.29_[036]_RJI w addendum.pdf
                    2019.03.29_[001]_Summons.pdf
                    Notice of Electronic Filing.pdf


   Richard,

   Attached please find a courtesy copy of the summons and complaint, and other case-initiating
   documents, that we just filed against Robert I. Toussie, Laura Toussie, Joglo Realties, Inc., and Elaine
   Farsiso, LLC for their failure to pay legal fees to us.

   Please let us know by Monday at 5 p.m. whether you are authorized to accept service of these
   documents on behalf of the defendants in this action. If you are, and if you similarly confirm you will
   represent these defendants here, we will send you an unredacted version of the complaint (the
   publicly-filed version of which includes some redactions). If we do not hear from you by Monday at 5
   p.m., or if you are not authorized to accept service, we will begin efforts to serve the defendants on
   Tuesday—the cost of which which will be added to the disbursements we are entitled to recover
   from the defendants in accordance with our retainer agreement with them.

   Joshua Wurtzel
   Schlam Stone & Dolan LLP
   26 Broadway
   New York, NY 10004
   Tel.: (212) 344-5400 (x 324)
   jwurtzel@schlamstone.com


   CommercialDivisionBlog.com

   This e-mail, including all attachments, is for the use of the intended recipients only. It may contain
   legally privileged or confidential information. If you are not the intended recipient, please
   permanently delete this message and all copies or printouts, and please notify me immediately.
